                                                Case 2:19-cr-00448-DLR Document 25 Filed 10/21/19 Page 1 of 3



                                        1 Mark Kokanovich (021168)
                                          kokanovichm@ballardspahr.com
                                        2 Dennis K. Burke (012076)
                                          burked@ballardspahr.com
                                        3 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        4 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        5 Facsimile: 602.798.5595
                                          Attorneys for Defendant James B. Panther
                                        6
                                                              IN THE UNITED STATES DISTRICT COURT
                                        7
                                        8                                  FOR THE DISTRICT OF ARIZONA

                                        9 United States of America,
                                                                                            NO. CR-19-00448-PHX-DLR-2
                                       10                     Plaintiff,
                                                                                            UNOPPOSED MOTION TO
                                       11                     vs.                           DESIGNATE CASE AS COMPLEX,
1 East Washington Street, Suite 2300




                                                                                            CONTINUE THE TRIAL DATE AND
                                       12 James B. Panther,
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                                                                            SET A STATUS CONFERENCE
         Ballard Spahr LLP




                                       13                     Defendant.
                                       14
                                       15            Defendant, through undersigned counsel of record, respectfully moves this Court,
                                       16 pursuant to Local Criminal Rule 16.2, to designate this matter a “complex case” within the
                                       17 meaning of 18 U.S.C. § 3161(h)(7)(B)(ii). Defendant additionally moves the Court to
                                       18 continue the current trial date and set a status conference within 21 days of the complex
                                       19 case designation to determine a schedule for motions, discovery, and other pre-trial case
                                       20 management issues. The government does not oppose this motion.
                                       21            Excludable delay under 18 U.S.C. § 3161(h)(7)(B)(ii) will occur as a result of this
                                       22 motion or an order based thereon.
                                       23                                        MEMORANDUM
                                       24            On April 23, 2019, the government obtained an eight-count indictment including
                                       25 conspiracy, securities fraud, and money laundering. Mr. Panther is currently released with
                                       26 conditions.
                                       27            This case is sufficiently “complex” or “unusual” to justify a complex case
                                       28 designation. This case concerns a multi-defendant securities conspiracy with underlying

                                            DMWEST #38264019 v1
                                                Case 2:19-cr-00448-DLR Document 25 Filed 10/21/19 Page 2 of 3



                                        1 allegations that span multiple districts and international activity. Discovery is extensive
                                        2 and ongoing, and it is anticipated that the forthcoming materials will be voluminous
                                        3 covering several years of activities, such that substantial time is needed for the effective
                                        4 preparation of a defense and to prepare for trial.
                                        5            Mr. Panther respectfully requests that the Court designate this case as complex for
                                        6 purposes of the Speedy Trial Act and Local Criminal Rule 16.4, continue the current trial
                                        7 date, and set a status conference within 21 days of the complex case designation to
                                        8 determine a schedule for motions, discovery, and other pre-trial case management issues.
                                        9 This will allow the Court to establish a consolidated schedule for discovery and motions,
                                       10 which will maximize the efficiency and effectiveness of the process, and permit the
                                       11 resolution of anticipated trial management issues such as a potential severance of counts
1 East Washington Street, Suite 2300




                                       12 or parties.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13            Tracee Plowell, Assistant Chief of the Fraud Section for the United States
                                       14 Department of Justice, has authorized the undersigned to convey to the Court that she has
                                       15 no objection to the instant requests.
                                       16            It is expected that excludable delay under 18 U.S.C. § 3161(h)(7) will occur as a
                                       17 result of the Court’s granting of this request or an Order based thereon.
                                       18            RESPECTFULLY SUBMITTED this 21st day of October, 2019.
                                       19
                                                                                       BALLARD SPAHR LLP
                                       20
                                       21
                                                                                       By: /s/ Mark Kokanovich
                                       22                                                  Mark Kokanovich
                                                                                           Dennis K. Burke
                                       23                                                  1 East Washington Street, Suite 2300
                                                                                           Phoenix, AZ 85004-2555
                                       24                                                  Attorneys for Defendant James B. Panther
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #38264019 v1                           2
                                                Case 2:19-cr-00448-DLR Document 25 Filed 10/21/19 Page 3 of 3



                                        1                                 CERTIFICATE OF SERVICE
                                        2
                                                     I certify that on the 21st day of October, 2019, I electronically transmitted a PDF
                                        3
                                            version of this document to the Office of the Clerk of the Court, using the CM/ECF System
                                        4
                                            for filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants listed
                                        5
                                            for this matter.
                                        6
                                        7
                                            By: /s/ Sarah Gennett
                                        8
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #38264019 v1                           3
